I dissent. I recognize the legal principles as stated, and they technically lead to an affirmance. If I were convinced that it merely meant a new trial, I would concur.
A new trial is seldom granted when it is not asked. But we have the power to do so, and in rare cases we have done so. I think the public interest and probable injustice that may follow the affirmance herein is sufficient reason to prompt us to grant a new trial. Certainly evidence must be available by which the city might refute the claim of confiscation, and it does not seem to me that the claim of the objectors is of such character or nature as to entitle them to any indulgence at the hands of the court. A man should pay for his just proportion of a local public improvement in front of his valuable city property. In cases of this character, the question is not so much the rigid enforcement of abstract rules as it is to see that substantial justice is done. The opinion and its consequences indicate to me that the objectors are, through technicalities, escaping a just *Page 245 
obligation which will have to be paid by those upon whom it should not fall.